Citation Nr: 1637658	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The appellant was enrolled in the U.S. Naval Reserves Officers Training Corps (ROTC) program at the Oregon State University between September 1967 and September 1971.  His period of active duty for training has not been verified, but he is presumed to have been on active duty for training while aboard the USS Caiman in August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a seizure disorder.  

In June 2014, the Board reopened and remanded the issue of entitlement to service connection for a seizure disorder for further development.  

In May 2016, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in July 2016.  In July 2016, the appellant and his representative were properly provided with a copy of the VHA opinion.  In September 2016, the appellant's representative submitted additional argument in support of his appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the appellant's seizure disorder pre-existed his period of active duty for training in August 1971.  

2.  The preponderance of the evidence shows that the appellant's pre-existing seizure disorder was not aggravated during his period of active duty for training in August 1971.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 101(22), (24), 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Additionally, active duty for training includes full-time duty performed for training purposes by members of the National Guard of any state, and members of a Senior Reserve Officers' Training Corp (ROTC) Program.  38 U.S.C.A. § 101(22).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The appellant contends that he has a seizure disorder that is related to service.  He specifically maintains that he suffered a seizure during a period of active duty for training while serving aboard the USS Caiman.  He reports that his examinations in February 1971 and June 1971, for ROTC purposes, show no problems with seizures.  He also asserts that if he did have a pre-existing seizure disorder, it was aggravated during his period of active duty for training aboard the USS Caiman.  

The appellant was enrolled in the U.S. Naval Reserves Officers Training Corps (ROTC) program at the Oregon State University between September 1967 and September 1971.  His period of active duty for training has not been verified, but he is presumed to have been on active duty for training while aboard the USS Caiman in August 1971.  

Private treatment records, dated prior to the appellant's period of active duty for training in August 1971, indicate that he sustained a skull fracture of the right orbital area, which required a right frontal craniotomy.  

A March 1971 private arteriogram report from the Salem Memorial Hospital relates a conclusion of a comminuted fracture of the posterior aspect of the right orbital roof, with a bony fragment displaced into the intracranial space as much as 1.4 cm out of the normal location.  

A March 1971 operative report from the Salem Memorial Hospital notes that the appellant underwent a right frontal craniotomy and resection of a frontal lobe abscess, as well as debridement of the brain and an orbital skull fracture.  

A June 1971 treatment entry from an unidentified private physician indicates that the appellant was doing very nicely at home and that he was not having any neurologic symptoms.  It was noted that the appellant was to continue Dilantin for about another month and then discontinue the medication, and that he would be seen as the occasion required.  

A July 1971 treatment entry from the same unidentified physician indicates that another physician, Doctor Knox, called and stated that the appellant apparently had a seizure about a month earlier, and that he awakened with a sore tongue and then had a straight forward frontal lobe seizure.  It was noted that the Dr. Knox put the appellant on Phenobarbital.  The private physician indicated that he told the appellant to take such medication and to increase his Dilantin to four a day for four days, and then go back to three a day.  

As to the appellant's service treatment records, a June 1971 pre-commissioning examination report, apparently for ROTC purposes, indicates that his right eye was injured while playing pool on March 19, 1971, and that his right eye was evaluated on June 3, 1971.  It was noted that there was a blunt trauma to the right medial caudal area, with a fracture of the orbit, and a normal eye examination.  There was also a notation that the appellant's neurological evaluation was normal.  

An August 1971 consultation report notes that the appellant was a midshipman presently serving aboard the USS Caiman.  The examiner reported that the appellant was well until March 19, 1971, when a pool cue perforated his right orbit with a fracture of the frontal bone.  It was noted that the appellant required a craniotomy at that time.  The examiner indicated that, since that time, he had two major motor seizures, including the one that occurred that day.  The examiner reported that the appellant was supposed to be taking Dilantin and Phenobarbital.  The examiner stated that the Appellant's neurological evaluation was essentially normal and that he was presently fully awake, alert, and oriented.  It was noted that that the appellant stated that he was found to be fit for duty in "May" 1971.  The impression was a posttraumatic seizure disorder.  The examiner maintained that the appellant was unfit for duty and should not be commissioned in the Navy.  

An August 1971 treatment entry from an unidentified private physician, during the appellant's period of active duty for training, notes that the appellant was seen after being discharged from the Navy.  The physician reported that the appellant apparently had a seizure aboard ship and that he was told that the Navy no longer wanted him.  The physician indicated that the appellant seemed disappointed, but also somewhat relieved.  

A September 1971 treatment entry, included in the appellant's service treatment records, notes that the appellant was discharged from the Naval Reserve due to disenrollment in from the Navy ROTC program.  

A September 1971 Department of the Navy, Bureau of Medicine and Surgery, report indicates that the appellant did not meet the established physical standards by reason of a posttraumatic seizure disorder.  

There are several medical opinions of record that address the etiology of the Appellant's seizure disorder.  

A December 1988 statement from M. A. Guggenheim, M.D., notes that she had treated the appellant since May 1984 in regard to a seizure disorder.  Dr. Guggenheim indicated that the underlying etiology of the appellant's seizure disorder appeared to be related to a traumatic injury to his right frontal area which occurred in March 1971.  Dr. Guggenheim reported that following medical and surgical treatment for that problem, the appellant was then released by his physician in May 1971 for service aboard a submarine as part of his ROTC training.  Dr. Guggenheim stated that during that cruise, and following a time of prolonged sleep deprivation and stress, the appellant suffered a generalized motor seizure in August 1971.  It was reported that although medical reports noted such seizure as a second seizure, there was no medical evidence or history from either the appellant, or from his family, to indicate that he had ever suffered prior seizures.  Dr. Guggenheim stated that the appellant suffered subsequent seizures.  

Dr. Guggenheim commented that based on the information available, it would appear that the appellant's initial seizure, which occurred in August 1971, was triggered by sleep deprivation and stress related to his duties aboard the submarine.  Dr. Guggenheim maintained that although she clearly recognized that the underlying cause of the appellant's seizure disorder was related to his trauma which occurred a few months earlier, his initial seizure appeared to have been aggravated by the duties required as part of his ROTC assignment.  

A January 1989 statement from A. J. Wilensky, M.D., indicates that the appellant was evaluated at the University of Washington Epilepsy Center in 1986, and that he eventually underwent a resection of the right frontal seizure focus in March 1987.  It was noted that the appellant was last treated in March 1988 for a follow-up after the surgery.  Dr. Wilensky reported that the appellant was injured by a pool cue to the right orbital region in 1971, which resulted in bone fragments in the right frontal lobe and a subsequent abscess.  It was noted that the appellant was treated with a craniotomy.  Dr. Wilensky stated that approximately two months after the accident, the appellant was required, as part of his ROTC training, to participate in a Naval cruise.  Dr. Wilensky indicated that the appellant's tour of duty placed him under considerable stress and that it resulted in some sleep deprivation.  Dr. Wilensky stated that after a night without sleep, the appellant had his first generalized, tonic-clonic seizure, which resulted in an inability to continue in the Navy.  

An opinion was obtained from an independent medical expert (IME) in September 1994.  The physician reviewed the appellant's medical history in detail.  The specialist stated that he suffered a penetrating injury through the right orbit that resulted in a depressed skull fracture involving the right frontal region, as well as a brain abscess formation.  The physician stated that both traumas, as well as a brain abscess, were specifically known to be associated with a significant incidence of chronic epilepsy.  It was noted that in the appellant's case, he suffered a head trauma associated with a penetrating type injury which produced a depressed skull fracture, rupture of the dura, and resultant direct trauma to the right frontal lobe.  The physician maintained that all of those factors significantly increased the risk of posttraumatic epilepsy in patients who suffered a head trauma.  It was noted that a brain abscess was an independent significant risk factor for chronic epilepsy.  The physician indicated that the type of trauma that the appellant suffered, as well as his brain abscess, were pathological entities known to be potent inducers of the process or processes involved in the production of chronic epileptic disturbances (so-called epileptogenesis).  The physician stated that the combination of the two, together, resulted in a setting that was very likely to produce chronic epilepsy.  The physician reported that precipitating factors such as sleep deprivation or stress might have some influence upon the timing of a particular seizure but did not induce the pathological processes responsible for the chronic epileptic condition or the underlying susceptibility to have seizures.  

The physician indicated that the treatment notes clearly pointed out that the appellant had been placed on Dilantin at the time of the initial injury and surgery, and that Phenobarbital had been added, either in the latter part of June 1971 or July 1971, by Dr. Knox.  It was noted that the Phenobarbital had been added because of a reported seizure in the morning after awakening.  The physician stated that the note implied that there might have actually been two seizures, including one when the appellant was sleeping.  The physician maintained that there was no evidence from the history that the appellant's service aboard the USS Caiman exacerbated or aggravated the appellant's epilepsy.  The physician commented that the appellant's seizure history was certainly in keeping with the natural history of the disorder.  The physician stated that, at most, stress or sleep deprivation could be implicated as a nonspecific precipitant influencing upon the preexisting pathological processes responsible for the development of the epilepsy.  The physician maintained that he found no evidence that the appellant's epilepsy was precipitated or aggravated by his military service, to specifically include the cruise aboard the USS Caiman.  

In a March 2009 statement, J. F. Drazkowski, M.D., reported that he saw the appellant for a neurologic evaluation at Epilepsy Clinic of the Mayo Clinic in Arizona.  Dr. Drazkowski reported that he reviewed the appellant's medical records in great detail, which were provided by the appellant's wife.  It was noted that the records show that the appellant suffered a head injury from an accident in the early 1970s, and that he was treated with a craniotomy at that point in time and was not doing well.  Dr. Drazkowski indicated that the appellant was put on seizure drugs, prophylactically, and that he never suffered a seizure, by history, and according to the records.  

Dr. Drazkowski reported that while on duty in a submarine, the appellant was sleep deprived which triggered his first seizure.  Dr. Drazkowski stated that the logs and medical records indicate that such clearly occurred while the appellant was on duty.  It was noted that the appellant had been maintained on medications for a number of years and that he had suffered seizures since that time.  Dr. Drazkowski reported that the appellant clearly had a convulsion while on duty serving aboard a submarine as outlined in the records.  Dr. Drazkowski commented that, with that history in mind, the appellant should be reconsidered for reevaluation of his service-connected injuries.  

A March 2015 statement from a VA physician includes a notation that the appellant's claims file was reviewed.  The physician commented that the appellant's seizure disorder clearly began prior to his August 1971 cruise per review of his original records.  The physician indicated that it was less likely than not that there was a permanent aggravation due to the appellant's active duty for training.  As to a rationale, the physician referred to the prior IME opinion.  

A July 2016 VHA opinion was provided by a neurologist.  The physician discussed the appellant's medical history in great detail.  The physician indicated that the appellant had a seizure disorder that pre-existed his period of active duty for training aboard the USS Caiman in August 1971.  The physician reported that a penetrating head trauma and subsequent bacterial infection, as suffered by the appellant, strongly increased the risk to develop a seizure disorder.  The physician stated that, with those risk factors, and the occurrence of a seizure prior the cruise on the USS Caiman, it was his opinion that the appellant had a seizure disorder prior to the August 1971 seizure.  The physician indicated that there was no question that the appellant had a seizure while aboard the USS Caiman, but that the pertinent question was whether he had a seizure prior to the cruise on the USS Caiman.  The physician stated that such question was very important because a seizure disorder prior to the cruise, combined with the appellant's well documented pre-disposing factors of a penetrating head wound and subsequent brain abscess, would clearly establish the diagnosis of a seizure disorder prior to the August 1971 seizure.  

The physician reported that three medical documents indicate that the appellant had a seizure prior to the August 1971 cruise on the USS Caiman.  The physician stated that there was every reason to presume that the three documents, which were written independently of each other, were correctly based upon the information obtained contemporaneously with the case.  The physician stated that a July 1971 note from an unidentified physician indicates that a convulsion occurred in July 1971 and that another physician (Dr. Knox) added Phenobarbital to the previously prescribed Dilantin.  It was noted that a medical examination performed by Dr. Kimmel clearly indicates that the Appellant had two seizures, and that one of those seizures had occurred the day of the evaluation in August 1971.  The physician stated that to have a history of two seizures and having one seizure on the day of the medical examination, necessitated that the first seizure occurred prior to the August 1971 seizure.  The physician indicated that an admission history and physical, as well as the discharge summary, from the University of Washington Epilepsy Program clearly indicate that the appellant had a seizure in July 1971.  

The physician reported that, in contrast, Dr. Guggenheim (December 1988) and Dr. Drazkowski (July 2007) have stated that the appellant did not have a seizure prior to the August 1971 seizure on the USS Caiman.  The physician related that the records that were more contemporaneous to the actual event carried more weight.  The physician stated that the three records (noted above) indicate that the first seizure occurred in July 1971, and that the unidentified physician clearly stated that a seizure occurred in July 1971 and that Phenobarbital was added to the appellant's treatment.  The physician maintained that the medical examiner on the day of the August 1971 seizure recorded the history of a previous seizure, as did the physicians at the University of Washington Epilepsy Center.  The physician indicated that such records were much more contemporaneous than the notes of Dr. Guggenheim and Dr. Drazkowski, and that earlier notes carried more weight.  

The physician reported that there was an additional aspect of the appellant's case which supported a diagnosis of a seizure prior to the August 1971 seizure.  The physician related that the details of the appellant's seizure treatment further reinforced that he had a seizure prior to the August 1971 cruise on the USS Caiman.  The physician stated that the appellant was prescribed Dilantin after his brain surgery.  It was noted that Dilantin was frequently prescribed following brain surgery and that it was typically used up to a year after the intracranial surgery.  The physician related that Dilantin was used alone, without the additional seizure medications.  The physician stated that in the appellant's case, Phenobarbital was added to the treatment.  The physician maintained that, in fact, the medical record indicated the appellant was previously prescribed Phenobarbital at the time of the August 1971 seizure.  It was noted that treatment with Phenobarbital was also documented in the July 1971 note from the unidentified physician.  

The physician reported that the addition of Phenobarbital was very important because there was no logical reason to add a second seizure medication unless a seizure occurred.  It was noted that Phenobarbital would not be added arbitrarily unless a seizure occurred.  The physician stated that the addition of Phenobarbital reinforced the validity of the documentation provided by the July 1971 unidentified physician, Dr. Kimmel, and the doctors at the University of Washington Epilepsy Program that the appellant had a seizure before the cruise on the USS Caiman.  

The physician further commented that it was not at least as likely as not that a permanent worsening of the seizure occurred during the period of active duty for training aboard the USS Caiman in August 1971.  The physician stated that there was documentation that the appellant already had a seizure prior to the August 1971 cruise.  It was noted that sleep deprivation and stress were known to provoke seizures in individuals who were predisposed to have recurrent seizures.  The physician indicated that the appellant, as noted above, had very significant predisposing factors that began before the August 1971 cruise.  The physician related that sleep deprivation and stress did not cause a seizure disorder, and that one seizure did not lead to the worsening of the appellant's seizure disorder.  The physician stated that only a protracted seizure (Status Epilepticus) was known to permanently worsen a seizure disorder.  It was noted that Status Epilepticus was a severe emergency that would necessitate hospitalization.  The physician remarked that such was not the case with the August 1971 seizure.  

The physician commented that the Appellant did not suffer a permanent worsening of his pre-existing seizure disorder during his period of active duty for training aboard the USS Caiman in August 1971.  The physician further indicated that the Appellant's seizure disorder pre-existed his period of active duty for training aboard the USS Caiman in August 1971.  

The law provides that a Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The statutory language regarding the presumption of soundness indicates that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. at 245.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith, 24 Vet. App. at 46.  

Additionally, when a service connection claim is based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), the presumption of service connection does not apply.  Smith, 24 Vet. App. at 40, 47.  The evidentiary presumptions of sound condition at entrance to service (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)) and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service (38 C.F.R. § 3.306) do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA.  Smith, 24 Vet. App. at 44-45; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.")  

The Board notes that the first inquiry in evaluating the appellant's claim of service connection for a seizure disorder is whether he is entitled to the presumption of soundness.  The Board observes that the appellant's period of active duty for training has not been verified, but that he is presumed to have been on active duty for training while aboard the USS Caiman in August 1971.  Thus, the presumption of soundness does not apply.  

The appellant's service treatment records do not indicate that he was examined prior to the August 1971 period of active duty for training.  The Board notes, however, that such records do show that a June 1971 pre-commissioning examination report, apparently for ROTC purposes, indicates that that the appellant's right eye was injured while playing pool on March 19, 1971, and that his right eye was evaluated on June 3, 1971.  It was noted, at that time, that there was a blunt trauma to the right medial caudal area, with a fracture of the orbit, and a normal eye examination.  There was also a notation that the appellant's neurological evaluation was normal.  

The Board observes that as the appellant did not have an examination at entry into his August 1971 period of active duty for training, he is not entitled to the presumption of soundness for such period.  The Board observes that even if the Board considered the June 1971 pre-commissioning examination report, apparently for ROTC purposes, as an examination at entry into his period of active duty for training, the appellant is not entitled to the presumption of soundness, in any event, because when a service connection claim is based on a period of active duty for training, the presumption of service connection does not apply.  Smith, 24 Vet. App. at 40, 47.  

The next questions to consider are whether the Appellant's seizure disorder pre-existed his period of active duty for training in August 1971 and whether, if so, such disability was aggravated during service.  If the appellant's seizure disorder pre-existed his entry into active duty training in August 1971, in order for service connection to be warranted, his disability must have been aggravated during the active duty training, and the worsening must have been caused by the period of active duty training.  See 38 U.S.C.A. § 101 (24)(B), Smith, 24 Vet. App. at 48.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that a December 1988 statement from Dr. Guggenheim indicates that based on the information available, it would appear that the appellant's initial seizure, which occurred in August 1971, was triggered by sleep deprivation and stress related to his duties aboard the submarine.  Dr. Guggenheim maintained that although she clearly recognized that the underlying cause of the appellant's seizure disorder was related to his trauma which occurred a few months earlier, his initial seizure appeared to have been aggravated by the duties required as part of his ROTC assignment.  

The there is no indication that Dr. Guggenheim reviewed the appellant's entire claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although Dr. Guggenheim stated that there was no evidence of a prior seizure, a July 1971 treatment entry from an unidentified private physician did refer to a prior seizure.  Further, Dr. Guggenheim's opinion is somewhat speculative in that she stated that his initial seizure "appeared" to have been aggravated by the duties required as part of his ROTC assignment.  Thus, the Board finds that Dr. Guggenheim's opinion is not very probative in this matter.  

A January 1989 statement from Dr. Wilensky indicates that the appellant's tour of duty in August 1971 placed him under considerable stress and that it resulted in some sleep deprivation.  Dr. Wilensky stated that after a night without sleep, the appellant had his first generalized, tonic-clonic seizure, which resulted in an inability to continue in the Navy.  There is no indication that Dr. Wilensky reviewed the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Further, Dr. Wilensky did not address the evidence of a prior seizure, pursuant to a July 1971 treatment entry from an unidentified physician.  Thus, the Board also finds that Dr. Wilensky's opinion is not particularly probative in this matter.  

The Board notes that an IME opinion was obtained in September 1994.  The physician reviewed the medical history in detail.  The physician indicated that the treatment notes clearly pointed out that the appellant had been placed on Dilantin at the time of the initial injury and surgery, and that Phenobarbital had been added, either in the latter part of June 1971 or July 1971, by Dr. Knox.  It was noted that the Phenobarbital had been added because of a reported seizure in the morning after awakening and that the note implied that there might have actually been two seizures, including one when the appellant was sleeping.  The physician stated that there was no evidence from the history that the appellant's service aboard the USS Caiman exacerbated or aggravated his epilepsy.  The physician commented that the appellant's seizure history was certainly in keeping with the natural history of the disorder.  The physician stated that, at most, stress or sleep deprivation could be implicated as a nonspecific precipitant influencing upon the preexisting pathological processes responsible for the development of the epilepsy.  The physician maintained that he found no evidence that the appellant's epilepsy was precipitated or aggravated by his military service, to specifically include the cruise aboard the USS Caiman.  The Board observes that the IME physician reviewed the appellant's medical history in detail and provided rationales for the opinions provided.  The Board notes, however, that the opinion is dated in September 1994, and that additional opinions have been provided since that time.  Consequently, the Board finds that the IME physician's opinions are less probative in this matter.  

A March 2009 statement from Dr. Drazkowski reported that while on duty in a submarine, the appellant was sleep deprived which triggered his first seizure.  Dr. Drazkowski stated that the logs and medical records indicate that such clearly occurred while the appellant was on duty.  Dr. Drazkowski reported that the appellant clearly had a convulsion while on duty serving aboard a submarine as outlined in the records.  Dr. Drazkowski commented that, with that history in mind, the appellant should be reconsidered for reevaluation of his service-connected injuries.  The Board observes that although Dr. Drazkowski stated that he reviewed the appellant's medical records in great detail, it is unclear whether he reviewed his entire claims file.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Dr. Drazkowski also did not address any of the other negative opinions of record.  The Board thus finds that the opinions provided by Dr. Drazkowski are not probative in this matter.  

A further opinion was provided by a VA physician in March 2015.  The physician commented, after a review of the claims file, that the appellant's seizure disorder clearly began prior to his August 1971 cruise per review of his original records.  The physician maintained that it was less likely than not that there was a permanent aggravation due to the appellant's active duty for training.  As to a rationale, the physician referred to the prior IME opinion.  The Board notes that the VA physician did not provide any rationale for his opinion that the appellant's seizure disorder began prior to his August 1971 active duty for training aboard the USS Caiman and that it was less likely than not that there was a permanent aggravation of such disorder during that period of active duty for training.  The physician solely referred to a September 1994 IME opinion.  Therefore, the Board finds that the March 2015 VA physician's opinion is not very probative in this matter.  

The Board observes that in July 2016, the VHA physician specifically found that the appellant had a seizure disorder that pre-existed his period of active duty for training aboard the USS Caiman in August 1971.  Additionally, the physician concluded that the Appellant did not suffer a permanent worsening of his pre-existing seizure disorder during his period of active duty for training aboard the USS Caiman in August 1971.  The Board observes that the VHA physician discussed the Appellant's medical history in great detail, addressed the positive opinions of record from Dr. Guggenheim and Dr. Drazkowski, provided complete rationales for his opinions, and provided opinions that are more consistent with the evidence of record.  Therefore, the Board finds that the opinions provided by the VHA physician are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

In light of the very probative opinions provided by the VHA physician in July 2016, the Board finds that the preponderance of the evidence indicates that the appellant's seizure disorder pre-existed his period of active duty for training in August 1971.  Additionally, the Board finds that the preponderance of evidence clearly shows that the appellant's pre-existing seizure disorder was not aggravated (permanently worsened) during his period of active duty for training in August 1971.  

The appellant has asserted in statements and testimony that his seizure disorder had its onset during his period of active duty for training in August 1971 while aboard the USS Caiman.  While the appellant is competent to report that he had symptoms that he thought were due to a seizure disorder during service or since service, he is not competent to diagnose his currently seizure disorder as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the appellant's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A Lay opinion is not sufficient in this case to prove nexus.  That medical question falls outside the Appellant's area of expertise, and it is otherwise outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim for entitlement to service connection for a seizure disorder; there is no doubt to be resolved; and service connection for a seizure disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a seizure disorder is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


